Citation Nr: 1514678	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO. 13-02 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a left eye injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is required prior to adjudication of the Veteran's claims.

The Veteran has asserted that his documented in-service left eye injury has resulted in residuals.  Specifically, the Veteran complains of photophobia that results in headaches, and occasional eye irritation.  The Board notes that the Veteran is competent to describe what comes to him through his senses, such as sensitivity to light and headaches.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In connection with his claim the Veteran was afforded a VA examination in December 2010.  The examiner found that the Veteran's left eye acuity, visual field, and muscle movement were normal, and ultimately diagnosed recurrent corneal abrasion by history without evidence of ocular signs.  The examiner did not discuss the Veteran's claimed light sensitivity and whether or not it is related to his in-service injury.  Therefore, the Board finds that remand is necessary in order to obtain an opinion on this matter.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records for the Veteran dated from October 2012 to the present.  All attempts to obtain these records should be documented.

2.  Thereafter, schedule the Veteran for an eye examination.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted and any relevant diagnoses made.  After a review of all of the evidence, to include the Veteran's claims of photophobia and associated headaches, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left eye condition was caused by or is otherwise related to his military service, to include his confirmed in-service corneal abrasion.  In providing this opinion, the examiner must address all of the Veteran's symptoms including headaches and photophobia and identify whether these symptoms are part of a diagnosed eye disability or are not related to any eye disability.

A full and complete rationale must accompany any opinion provided.

3.  The Veteran should be notified that it is his responsibility to report for an examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  After completing the above development, readjudicate the issue on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




